Name: Council Decision (EU) 2019/1215 of 15 July 2019 appointing three members and three alternate members, proposed by the Kingdom of Belgium, of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2019-07-18

 18.7.2019 EN Official Journal of the European Union L 192/24 COUNCIL DECISION (EU) 2019/1215 of 15 July 2019 appointing three members and three alternate members, proposed by the Kingdom of Belgium, of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Belgian Government, Whereas: (1) On 26 January 2015, 5 February 2015 and 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. On 6 November 2017, by Council Decision (EU) 2017/1999 (4) Mr Jean-FranÃ §ois ISTASSE was replaced by Mr Marc HENDRICKX as a member and Mr Marc HENDRICKX was replaced by Mr Jan VAN ESBROECK as an alternate member. (2) Three members' seats on the Committee of the Regions have become vacant following the end of the mandates on the basis of which Mr Marc HENDRICKX (Lid van het Vlaams Parlement), Mr Karim VAN OVERMEIRE (Vlaams Volksvertegenwoordiger) and Mr Jan DURNEZ (Vlaams Volksvertegenwoordiger) were proposed. (3) Three alternate members' seats on the Committee of the Regions have become vacant following the end of the mandates on the basis of which Mr Jan VAN ESBROECK (Lid van het Vlaams Parlement), Mr Rik DAEMS (Vlaams Volksvertegenwoordiger) and Mr Wouter VAN BESIEN (Vlaams Volksvertegenwoordiger) were proposed, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020: (a) as members:  Mr Marc HENDRICKX, gemeenteraadslid Mechelen (change of mandate),  Mr Karim VAN OVERMEIRE, gemeenteraadslid Aalst (change of mandate),  Mr Jan DURNEZ, co-voorzitter van de EGTS West-Vlaanderen / Flandre-Dunkerque-CÃ ´te d'O (change of mandate), and (b) as alternate members:  Mr Jan VAN ESBROECK, gemeenteraadslid Kalmthout (change of mandate),  Mr Rik DAEMS gemeenteraadslid Leuven (change of mandate),  Mr Wouter VAN BESIEN, gemeenteraadslid Antwerpen (change of mandate). Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 15 July 2019. For the Council The President J. LEPPÃ  (1) Council Decision (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 20, 27.1.2015, p. 42). (2) Council Decision (EU) 2015/190 of 5 February 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 31, 7.2.2015, p. 25). (3) Council Decision (EU) 2015/994 of 23 June 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 159, 25.6.2015, p. 70). (4) Council Decision (EU) 2017/1999 of 6 November 2017 appointing a member and two alternate members, proposed by the Kingdom of Belgium, of the Committee of the Regions (OJ L 289, 8.11.2017, p. 8).